OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation. The conviction was for theft of property over the value of $50.00 and the punishment was assessed at ten years.
The record reflects that appellant was an indigent and that an attorney was appointed to represent him on April 16, 1970. On April 24, 1970, the probation was revoked and sentence was pronounced. At that time notice of appeal was given. The record has been approved and filed with the Clerk *157of this Court. No brief was filed in the trial court as required by Article 40.09, Section 9, Vernon’s Ann.C.C.P.
In order for this appellant, who was found indigent by the trial court, to have effective aid of counsel on appeal, this appeal will be abated to allow the filing of a brief in the trial court on appellant’s behalf and for such proceedings as may be conducted in the trial court to provide appellant the effective aid of counsel on appeal. See Anderson v. State, Tex.Cr.App., 451 S.W.2d 488.
It is so ordered.